Exhibit 10.106

AMENDED AND RESTATED GUARANTY OF PAYMENT AND PERFORMANCE

[ALTERRA HEALTHCARE CORPORATION - CLINTON BROOKSIDE]

 

         THIS AMENDED AND RESTATED GUARANTY OF PAYMENT AND PERFORMANCE dated as
of December 21, 2001 (the "Amended Alterra Guaranty") from ALTERRA HEALTHCARE
CORPORATION (formerly known as Alternative Living Services, Inc.), a Delaware
corporation with an office for the transaction of business at 10000 Innovation
Drive, Milwaukee, Wisconsin 53226 ("Alterra" or the "Guarantor"), to KEY
CORPORATE CAPITAL INC., a Michigan corporation with an office for the
transaction of business located at 66 South Pearl Street, Albany, New York 12207
(the "Lender").

 

W I T N E S S E T H :

         WHEREAS, as of January 14, 2000, Clinton Brookside Road, LLC ("Clinton
Brookside"), as maker, executed and delivered to Lender, as payee, its Secured
Promissory Note in the principal sum of Three Million Three Hundred Thousand and
00/100ths ($3,300,000.00) Dollars (the "Prior Clinton Brookside Note"); and

         WHEREAS, the payment and performance of the Prior Clinton Brookside
Note were guaranteed by Alterra pursuant to a certain Guaranty of Payment and
Performance dated as of January 14, 2000 (the "Original Alterra Guaranty"); and

         WHEREAS, subject to the terms of a certain Omnibus Modification,
Assumption and Joinder Agreement dated as of December 7, 2001 (the "December 7
Omnibus Modification Agreement"), (a) ALE4 LLC, a New York limited liability
company with an office for the transaction of business at 250 South Clinton
Street, Syracuse, New York 13202 ("ALE4"), assumed all obligations under, and
agreed to comply with, perform and be bound by all of the terms and conditions
set forth in, the Prior Clinton Brookside Note and all of the other loan
documents executed in connection therewith, as if ALE4 were an original party
thereto, jointly and severally liable with Clinton Brookside for the payment and
performance of all obligations owing to the Lender under the Prior Clinton
Brookside Note and all of the other loan documents executed in connection
therewith, and (b) the Prior Clinton Brookside Note and all of the other loan
documents executed in connection therewith were modified so as to effectuate
such assumption and joinder by ALE4; and



--------------------------------------------------------------------------------


         WHEREAS, subject to the terms of a certain Omnibus Modification,
Assumption and Joinder Agreement dated as of even date herewith (the "December
21 Omnibus Modification Agreement"), (a) AHC Exchange Corporation, a Delaware
corporation with an office for the transaction of business at 10000 Innovation
Drive, Milwaukee, Wisconsin 53226 ("AHC Exchange Corp." or the "Additional
Borrower"), has assumed all obligations under, and agreed to comply with,
perform and be bound by all of the terms and conditions set forth in, the Prior
Clinton Brookside Note and all of the other loan documents executed in
connection therewith, in the place and stead of ALE4, as if AHC Exchange Corp.
were an original party thereto, jointly and severally liable with Clinton
Brookside for the payment and performance of all obligations owing to the Lender
under the Prior Clinton Brookside Note and all of the other loan documents
executed in connection therewith, (b) ALE4 was released and discharged from and
in respect of any and all liabilities and obligations that ALE4 had or ever
could have had under or in respect of the Prior Clinton Brookside Note and all
of the other loan documents executed in connection therewith, all as modified by
the December 7 Omnibus Agreement, and (c) the Prior Clinton Brookside Note and
all of the other loan documents executed in connection therewith were further
modified so as to effectuate such assumption and joinder by AHC Exchange Corp.;
and

         WHEREAS, Clinton Brookside and AHC Exchange Corp. (hereinafter
collectively referred to as the "Clinton Brookside Borrower") desire to amend
and restate the Prior Clinton Brookside Note, as modified by the December 7
Omnibus Modification Agreement and the December 21 Omnibus Modification
Agreement, the remaining principal balance of which is currently $3,072,992.00,
on terms and conditions acceptable to Lender; and

         WHEREAS, Alterra is the sole member of Clinton Brookside, and the sole
shareholder of AHC Exchange Corp.; and

         WHEREAS, the Lender has required, as a condition of amending and
restating the Prior Clinton Brookside Note, as modified by the December 7
Omnibus Modification Agreement and the December 21 Omnibus Modification
Agreement, that the Guarantor execute and deliver this Amended Alterra Guaranty;
and

         WHEREAS, the Guarantor is willing to enter into this Amended Alterra
Guaranty on terms and conditions acceptable to the Lender in order to induce the
Lender to permit the Clinton Brookside Borrower to amend and restate the Prior
Clinton Brookside Note, as so modified, and the Guarantor has approved the form
and substance of the Amended and Restated Secured Promissory Note dated as of
even date herewith (the "Amended Note" or the "Clinton Brookside Loan") and any
and all documents executed or delivered in connection with the Clinton Brookside
Loan (collectively, the "Loan Documents").

         NOW, THEREFORE, in consideration of the premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby intends to guarantee absolutely and
unconditionally to the Lender, the punctual payment of the Clinton Brookside
Loan and all notes or other evidences of indebtedness given by the Clinton
Brookside Borrower to the Lender in connection therewith and all extensions,
modifications or renewals thereof including, without limitation, the Amended
Note (collectively, the "Note"), and all interest and other sums due under the
Note or any of the other Loan Documents, and such further payment and
performance as may be set forth in Article 2 hereof.





-2-

--------------------------------------------------------------------------------


ARTICLE 1.

REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR

         The Guarantor hereby represents and warrants to Lender that:

         Section 1.1.         Capacity of the Guarantor. Guarantor:

                   (A)         Has the capacity to enter into this Amended
Alterra Guaranty.

                   (B)         Has its principal place of business at the
address set forth at the head of this Amended Alterra Guaranty.

         Section 1.2         No Violation of Restrictions. Neither the execution
and delivery of this Amended Alterra Guaranty, the consummation of the
transactions contemplated hereby nor the fulfillment of or compliance with the
provisions of this Amended Alterra Guaranty will conflict with or result in a
breach of any of the terms, covenants, conditions or provisions of any
agreement, judgment or order to which any party named as a Guarantor is a party
or by which any party named as a Guarantor is bound, or will constitute a
default under any of the foregoing, or result in the creation or imposition of
any lien of any nature whatsoever.

         Section 1.3         Compliance with Law. Guarantor (A) is not in
violation of any law, ordinance, governmental rule, regulation, order or
judgment to which the Guarantor may be subject which would materially affect the
business of the Guarantor and (B) has not failed to obtain any material license,
permit, franchise or other governmental authorization necessary to the conduct
of its present business.

         Section 1.4         Financial Statements. The financial statements
submitted to Lender by the Guarantor, including balance sheets, statement of
income, retained earnings and other related schedules, fairly represent the
financial condition of such Guarantor as of the date of each statement and there
has been no adverse material change in the financial condition of Guarantor
since the date of the respective statements submitted to Lender.

         Section 1.5         Solvency of Guarantor and Borrower. Guarantor has
made an appropriate financial investigation of the Clinton Brookside Borrower
and has determined that the Clinton Brookside Borrower is solvent at the time of
execution of this Amended Alterra Guaranty.

         Section 1.6         Affirmation. Guarantor hereby warrants and
represents that as of the date of the execution and delivery of this Amended
Alterra Guaranty to Lender, there are no off-sets or defenses to, or
counterclaims in respect of, (i) the Clinton Brookside Loan, (ii) the Amended
Note, (iii) the Original Alterra Guaranty, (iv) this Amended Alterra Guaranty,
or (v) any of the other Loan Documents.



-3-

--------------------------------------------------------------------------------


ARTICLE 2.

COVENANTS AND AGREEMENTS

         Section 2.1         Guaranty of Payment and Performance. The Guarantor
irrevocably, absolutely and unconditionally guarantees to the Lender:

                   (A)         The punctual payment of the Clinton Brookside
Loan, the Note, all principal and interest due thereunder and any other sums due
under the Note or any of the Loan Documents.

                   (B)         The full and prompt payment and performance of
any and all obligations of the Clinton Brookside Borrower to the Lender under
the Loan Documents including, without limitation, the obligations of the Clinton
Brookside Borrower concerning hazardous materials and other environmental
matters contained in any of the Loan Documents.

         Section 2.2          Obligations Unconditional. This Amended Alterra
Guaranty shall remain in full force and effect until the Clinton Brookside Loan,
the Note and all sums due thereunder or under any of the other Loan Documents
are paid in full, irrespective of any interruptions in the business
relationships of the Clinton Brookside Borrower and the Guarantor with the
Lender, and shall not be affected, modified or impaired by any state of facts or
the happening from time to time of any event, including, without limitation, any
of the following, whether or not with notice to or the consent of the Guarantor,
provided, however, that nothing contained in this Section 2.2 shall relieve
Lender from its obligation to give any notice or opportunity to cure that may be
required hereunder or under the Loan Documents:

                   (A)         The invalidity, irregularity, illegality or
unenforceability of, or any defect in, the Note or any of the Loan Documents or
any collateral security for the Clinton Brookside Loan (the "Collateral").

                   (B)         Any present or future law or order of any
government (de jure or de facto) or of any agency thereof purporting to reduce,
amend or otherwise affect the Note, or any other obligation of the Clinton
Brookside Borrower or any other obligor, or any other terms of payment.

                  ( C)         The waiver, compromise, settlement, release or
termination of any or all of the obligations, covenants or agreements of the
Clinton Brookside Borrower under the Note or any of the other Loan Documents.

                   (D)         The failure to give notice to the Guarantor of
the occurrence of an event of default under the Note or any of the other Loan
Documents, except as may be required herein.

                   (E)         The loss, release, sale, exchange, surrender or
other change in any Collateral.

                   (F)         The extension of the time for payment of any
principal of, or interest on, the Note or of the time for performance of any
other obligations, covenants or agreements under or arising out of the Note or
any of the other Loan Documents or the extension or the renewal of any thereof.

                   (G)         The modification or amendment (whether material
or otherwise) of any obligation, covenant or agreement set forth in the Note or
any of the other Loan Documents.



-4-

--------------------------------------------------------------------------------


                   (H)         The taking of, or the omission to take, any of
the actions referred to in the Note or any of the other Loan Documents.

                   (I)         Any failure, omission or delay on the part of the
Lender to enforce, assert or exercise any right, power or remedy conferred on
the Lender in the Note or any of the other Loan Documents.

                   (J)         The voluntary or involuntary liquidation,
dissolution, sale or other disposition of all or substantially all the assets,
marshalling of assets and liabilities, receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, arrangement,
composition with creditors or readjustment of, or other similar proceedings
affecting the Guarantor or the Clinton Brookside Borrower or any of their
assets, or any allegation or contest of the validity of the Note or any of the
other Loan Documents.

                   (K)         The default or failure of the Guarantor to fully
perform any obligations set forth in this Amended Alterra Guaranty.

                   (L)         Any event or action that would, in the absence of
this paragraph, result in the release or discharge of the Guarantor from the
performance or observance of any obligation, covenant or agreement contained in
this Amended Alterra Guaranty.

                   (M)         Any other circumstances which might otherwise
constitute a legal or equitable discharge or defense of a surety or a guarantor.

         Section 2.3          Waiver by Guarantor. Provided that nothing
contained in this Section 2.3 shall relieve Lender from its obligation to give
any notice or opportunity to cure that may be required hereunder or under any of
the other Loan Documents, the Guarantor hereby waives:

                   (A)         Notice of acceptance of this Amended Alterra
Guaranty.

                   (B)         Diligence, presentment and demand for payment of
the Clinton Brookside Loan and/or the Note.

                   (C)         Protest and notice of protest, dishonor or
default to the Guarantor or to any other party with respect to the Clinton
Brookside Loan.

                   (D)         Any and all defenses to payment including,
without limitation, any defenses and counterclaims of the Guarantor or the
Clinton Brookside Borrower based upon fraud, negligence or the failure of any
condition precedent or claims of offset or defenses involving the invalidity,
irregularity or unenforceability of all or any part of the liabilities herein
guaranteed or any defense otherwise available to the Guarantor or the Clinton
Brookside Borrower.

                   (E)         Until such time as the Note is paid in full and
the Lender has received all other sums due under the terms of the Loan
Documents, any and all rights of subrogation, reimbursement, indemnity,
exoneration, contribution or any other claim which the Guarantor may now or
hereafter have against the Clinton Brookside Borrower or any other person
directly or contingently liable for the Clinton Brookside Loan guaranteed
hereunder, or against or with respect to the Clinton Brookside Borrower's
property (including, without limitation, property collateralizing the Clinton
Brookside Loan), arising from the existence or performance of this Amended
Alterra Guaranty and whether or not such claim, right or remedy arises in
equity, under contract, by statute, under common law or otherwise.



-5-

--------------------------------------------------------------------------------


         Section 2.4         Nature of Guaranty. This Amended Alterra Guaranty
is a guaranty of payment and not of collection and the Guarantor hereby waives
the right to require that any action be brought first against the Clinton
Brookside Borrower or any other Guarantor, or any security, or to require that
resort be made to any security or to any balance of any deposit account or
credit on the books of the Lender in favor of the Clinton Brookside Borrower or
of any Guarantor.

         Section 2.5         Continuation of Guaranty. The Guarantor further
agrees that the obligations hereunder shall continue to be effective or
reinstated, as the case may be, if at any time payment or any part thereof of
the Clinton Brookside Loan or the Note is rescinded or must otherwise be
restored by the Lender upon the bankruptcy or reorganization of the Clinton
Brookside Borrower, the Guarantor or otherwise.

         Section 2.6         Subordination of Debt. The Guarantor hereby
subordinates any and all indebtedness of the Clinton Brookside Borrower now or
hereafter owed to Guarantor to all indebtedness of Clinton Brookside Borrower to
Lender, and agrees with Lender that from and after, but only from and after, the
date whereon Lender notifies Guarantor that the Clinton Brookside Borrower is
then in default under the Note or one or more of the Loan Documents, Guarantor
shall not demand or accept any payment from the Clinton Brookside Borrower,
shall not claim any offset or other reduction of Guarantor's obligations
hereunder because of any such indebtedness and shall not take any action to
obtain any interest in any of the security described in and encumbered by the
Loan Documents; provided, however, that, if Lender so requests, such
indebtedness shall be collected, enforced and received by Guarantor as trustee
for Lender and paid over to Lender on account of the indebtedness of the Clinton
Brookside Borrower to Lender, but without reducing or affecting in any manner
the liability of Guarantor under the other provisions of this Amended Alterra
Guaranty except to the extent the principal amount of such outstanding
indebtedness shall have been reduced by such payment.

         Section 2.7         Financial Statements. Guarantor will advise Lender
in writing if Guarantor operates on other than a calendar year basis. Guarantor
will at all times keep proper books of record and account in which full, true
and correct entries shall be made in accordance with Generally Accepted
Accounting Principles and will deliver to Lender, within one hundred twenty
(120) days after the end of each fiscal year of Guarantor, a copy of the annual
financial statements of Guarantor relating to such fiscal year, such statements
to include (A) the balance sheet of Guarantor as at the end of such fiscal year
and (B) the related income statement and statement of changes in the financial
position of Guarantor for such fiscal year, prepared by such certified public
accountants as may be reasonably satisfactory to Lender. Guarantor also agrees
to deliver to Lender from time to time at the request of Lender, such other
financial information with respect to Guarantor as Lender may reasonably
request. Guarantor shall be deemed to satisfy its obligation with respect to
Financial Statements by providing copies of all publicly filed Financial
Statements.



-6-

--------------------------------------------------------------------------------


         Section 2.8         Transfer of Interest. Except as permitted in
Section "23" of the Mortgage and Security Agreement dated as of January 14,
2000, as modified by (a) that certain Modification, Assumption and Joinder
Agreement dated as of December 7, 2001 executed and delivered by Clinton
Brookside and ALE4 to Lender, (b) that certain Modification, Assumption and
Joinder Agreement dated as of December 21, 2001 executed and delivered by
Clinton Brookside and AHC Exchange Corp. to Lender, and (c) that certain
Mortgage Modification and Extension Agreement dated as of even date herewith
executed and delivered by the Clinton Brookside Borrower to Lender, Guarantor
agrees not to make or permit to be made, by voluntary or involuntary means, any
transfer of the following, without first obtaining the prior written consent of
Lender: (A) Guarantor's membership interests in Clinton Brookside, or (B)
Guarantor's shareholder interests in AHC Exchange Corp. Notwithstanding anything
to the contrary contained herein, no transfer of a membership or shareholder
interest shall affect the liability or obligations, if any, of the transferring
member or shareholder under the Loan Documents.

 

ARTICLE 3.

EVENTS OF DEFAULT

         Section 3.1         Events of Default Defined. An "Event of Default"
shall exist if any of the following occurs:

                   (A)         Any party named as a Guarantor fails to perform
or observe any covenant contained herein and the continuance of such failure for
a period of thirty (30) days after written notice thereof from Lender unless
such failure cannot be reasonably cured within thirty (30) days in which case
Guarantor shall commence to cure such failure within such thirty (30) day period
and shall thereafter prosecute the same with due diligence.

                   (B)         Any warranty, representation or other statement
by or on behalf of any party named as a Guarantor contained in this Amended
Alterra Guaranty is false or misleading in any material respect when made.

                   (C)         A receiver, liquidator or trustee of any party
named as a Guarantor or any of his or its property is appointed by court order,
or any party named as a Guarantor is adjudicated bankrupt or insolvent or any of
his or its property is sequestered by court order and such order remains in
effect for more than thirty (30) days, or a petition is filed against any party
named as a Guarantor under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction, whether now or hereafter in effect, and is not dismissed within
ninety (90) days of such filing.

                   (D)         Any party named as a Guarantor files a petition
in voluntary bankruptcy or seeks relief under any provision of any
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction, whether now or hereafter in effect, or
consents to the filing of any petition against it under any such law.



-7-

--------------------------------------------------------------------------------


                   (E)         Any party named as a Guarantor makes an
assignment for the benefit of creditors or consents to the appointment of a
receiver, trustee or liquidator of all or any part of his or its property.

                   (F)         The occurrence of an "event of default" under the
Note or any of the other Loan Documents and the continuance thereof beyond any
applicable notice and/or cure period, provided a copy of any such applicable
notice is sent to Guarantor.

          Section 3.2         Remedies on Default. If an "Event of Default"
exists, Lender may proceed to enforce the provisions hereof and to exercise any
other rights, powers and remedies available to the Lender.

          Section 3.3         Waiver and Notice.

                   (A)         No remedy herein conferred upon or reserved to
the Lender is intended to be exclusive of any other available remedy or
remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Amended Alterra Guaranty now or
hereafter existing at law or in equity or by statute.

                  (B)         No delay or omission to exercise any right or
power accruing upon the occurrence of any Event of Default shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
or power may be exercised from time to time and as often as may be deemed
expedient.

                  (C)         In order to entitle the Lender to exercise any
remedy reserved to it in this Amended Alterra Guaranty, it shall not be
necessary to give any notice, other than such notice as may be expressly
required in this Amended Alterra Guaranty.

                  (D)         No waiver, amendment, release or modification of
this Amended Alterra Guaranty shall be established by conduct, custom or course
of dealing.

 

ARTICLE 4.

MISCELLANEOUS

          Section 4.1         Construction. If this Amended Alterra Guaranty is
executed by two or more parties, they shall be jointly and severally liable
hereunder and the phrase Guarantor whenever used herein shall be construed to
refer to each of the parties in the same manner and with the same effect as if
each party had signed a separate guaranty.

          Section 4.2         Governing Law. This Amended Alterra Guaranty shall
be governed by and construed in accordance with the laws of the State of New
York.



-8-

--------------------------------------------------------------------------------


          Section 4.3         Submission to Jurisdiction. The Guarantor hereby
irrevocably and unconditionally agrees that any suit, action or proceeding
arising out of or relating to this Amended Alterra Guaranty shall be brought in
the state courts of the State of New York or any federal district court sitting
therein and waives any right to object to jurisdiction within either of the
foregoing forums by Lender.

          Section 4.4         Waiver of Jury Trial. THE GUARANTOR HEREBY
EXPRESSLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (1) ARISING UNDER THIS AMENDED ALTERRA
GUARANTY OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDED
ALTERRA GUARANTY OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE CLINTON BROOKSIDE LOAN, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND GUARANTOR HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THE LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS SECTION
WITH ANY COURT AS WRITTEN EVIDENCE OF GUARANTOR'S CONSENT TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY.

          Section 4.5         Successors and Assigns. This Amended Alterra
Guaranty shall inure to the benefit of and be binding upon the respective
successors and assigns of each of the parties hereto.

          Section 4.6         Notices. Any notices required or permitted to be
given hereunder shall be: (i) personally delivered or (ii) given by registered
or certified mail, postage prepaid, return receipt requested, or (iii) forwarded
by overnight courier service or (iv) sent by telecopy (with hard copy to follow
by another accepted method), in each instance addressed to the addresses set
forth at the head of this Amended Alterra Guaranty, or such other addresses as
the parties may for themselves designate in writing as provided herein for the
purpose of receiving notices hereunder. All notices shall be in writing and
shall be deemed given, in the case of notice by personal delivery or overnight
courier, upon tender of delivery; in the case of mail, three Business Days after
postmark; and in the case of telecopy, receipt of such telecopy independently
confirmed by other than the sender's machine.

          Section 4.7         Entire Agreement. This Amended Alterra Guaranty
and the other documents executed by the Guarantor in connection with the Clinton
Brookside Loan (collectively, the "Guarantor Documents") constitute the entire
understanding between the Guarantor and the Lender relating to the Clinton
Brookside Loan, and to the extent that any writings not signed by the Lender or
oral statements or conversations at any time made or had are inconsistent with
the provisions of this Amended Alterra Guaranty, the same shall be null and
void.



-9-

--------------------------------------------------------------------------------


          Section 4.8         Amendments. No amendment, change, modification,
alteration or termination of this Amended Alterra Guaranty shall be made except
upon the written consent of the Lender.

          Section 4.9         Assignment. This Amended Alterra Guaranty is
assignable by Lender in whole or in part in conjunction with an assignment of
the Note, and any assignment hereof or any transfer or assignment of the Note or
portions thereof shall operate to vest in any such assignee the rights and
powers, in whole or in part, as appropriate, herein conferred upon and granted
to Lender.

          Section 4.10         Partial Invalidity. The invalidity or
unenforceability of any one or more phrases, sentences, clauses or sections in
this Amended Alterra Guaranty shall not affect the validity or enforceability of
the remaining portions of the Amended Alterra Guaranty or any part thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



-10-

--------------------------------------------------------------------------------


 

         IN WITNESS WHEREOF, the Guarantor has executed this Amended Alterra
Guaranty as of the day and year first above written.

 

ALTERRA HEALTHCARE CORPORATION

 

 

/s/ Kristin Ferge         
Name: Kristin Ferge


 

 

 

STATE OF NEW YORK         )
                                                  )ss.:
COUNTY OF ALBANY         )

         On the ___ day of December, 2001, before me, the undersigned,
personally appeared Kristin Ferge, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument, and she acknowledged to me that she executed the same in
her capacity, and that by her signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.

                                                    
 ____________________________

                                                      Notary Public

 